Citation Nr: 0113410	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1943.  He died in April 1999. The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) regional office (RO) in Buffalo, New York, 
denying service connection for the cause of the veteran's 
death and dependency and indemnity compensation (DIC) under 
38 U.S.C.A. § 1318.  Also in this decision the RO determined 
that eligibility for Dependent's Educational Assistance under 
38 U.S.C.A., Chapter 35, had been established.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

At the time of the veteran's death in April 1999, he was 
service-connected for a below the knee amputation, right leg, 
rated at 40 percent.  He was also service-connected for 
lumbosacral strain, secondary to the right leg amputation, 
rated at 10 percent; neuroma, stump, below the knee 
amputation rated at 10 percent; and pulmonary embolus with 
hemothorax, secondary to right leg below the knee amputation, 
rated at 0 percent.  His combined service-connected 
disabilities were rated at 60 percent effective in April 
1993.  The veteran was also in receipt of a total disability 
rating based on individual unemployability effective in 
October 1997.

In May 1999 the RO sent the appellant a letter requesting 
that she submit evidence supporting her claim for the cause 
of the veteran's death.  More specifically, the RO requested 
that the appellant submit medical evidence showing that the 
(cardiac) conditions which caused the veteran's death (as 
listed on his death certificate) were incurred in or 
aggravated by his military service, or evidence that the 
veteran's service-connected disabilities caused, contributed 
to, or materially hastened the veteran's death.  In response 
to this request, the appellant notified VA of the place and 
dates of treatment that the veteran received just prior to 
his death and the RO secured the corresponding treatment 
records.  However, these records do not substantiate the 
appellant's claim, including her assertion that the veteran's 
fatal heart disease began as a result of his service-
connected right leg amputation below the knee.  In 
consideration of this and the RO's duty to inform, the 
appellant should be advised of the evidence that the RO has 
secured as well as the type of evidence that is necessary to 
substantiate her claim.  She should also be given the 
opportunity to obtain the necessary evidence.  38 U.S.C.A. 
§ 5103(a).

In regard to the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318, her representative raised two theories of 
entitlement in the February 2001 Appellant's Brief.  The 
first theory is based on a "flawed" rating decision in 
August 1971 which recharacterized an earlier rating decision 
for service-connected osteomyelitis.  More specifically, the 
facts show that the veteran was assigned a 10 percent rating 
for osteomyelitis of the right leg effective in January 1950, 
and that this rating was recharcterized as a below-the-knee 
amputation and increased to 40 percent effective in 1971.  
The appellant's representative contends that this 
recharacterization was "flawed" on the basis that the 
original 10 percent rating was protected and should have been 
in addition to the 40 percent rating for the below-the-knee 
amputation.  He asserts that this "flawed" rating action 
altered the fact pattern via 38 C.F.R. § 4.16 and must be 
"corrected" before the section 1318 claim can be properly 
adjudicated.  In essence, the representative is raising a 
section 1318 clear and unmistakable error claim which must be 
addressed.  See Timberlake v. Gober, 14 Vet. App. 122, 136 
(2000); Cole v. West, 13 Vet. App. 268, 274 (1999), Carpenter 
v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 Vet. App. 
307, 309-12 (1998). 

The second theory raised by the appellant's representative 
concerns hypothetical entitlement to an earlier effective 
date for benefits under 38 C.F.R. § 4.16.  In this regard, 
the appellant's representative points out that there are a 
number of entries in the record reflecting the veteran's 
allegation that he was unable to work because of his service-
connected disabilities.  This is important when considering 
that the US Court of Appeals for Veterans Claims (formally 
known as the US Court of Veterans Appeals) discussed in a 
similar case "whether 'the veteran hypothetically would have 
been entitled to receive a total disability rating for a 
period or periods of time, when added to any period during 
which the veteran actually held such a rating, that would 
provide such a rating for at least the 10 years immediately 
preceding the veteran's death' "  Timberlake v. Gober, 14 
Vet. App. 122, 136 (2000) (citing from Cole v. West, 13 Vet. 
App. 268, 274 (1999)).  This hypothetical question is 
likewise applicable to the appellant's case and must be 
addressed.

Because the RO has not yet had an opportunity to address the 
two theories outlined above, and in order to prevent any 
prejudice to the appellant, this case must be remanded to the 
RO for an initial review.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, this case is remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  This includes 
informing the appellant of the evidence 
that has been received to date, the type 
of evidence that is necessary in order to 
substantiate her claim, and providing the 
opportunity for her to obtain the 
necessary evidence.

2.  Thereafter, the RO should again review 
this claim.  In regard to the claim of 
entitlement under 38 U.S.C.A. 1318, doing 
so, the RO must address the two theories 
of entitlement raised by the appellant's 
representative in the February 2001 
Appellant's Brief.  If the benefits sought 
on appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




